DETAILED ACTION
1.	This office action is in response to the communication filed on 08/16/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to detecting malicious domain names.  Independent claims 1, 11 and 20 identify the uniquely distinct features for grouping domain names into at least one nameserver group based on a nameserver for each of a plurality of domains, wherein each of the plurality of domain names contain at least one valued word; splitting words in each domain name and generating a wordlist for each of the at least one nameserver group; finding, by the processor device, at least one feature word among the at least one nameserver; extracting malicious domain names which contain the at least one feature word in each of the at least one nameserver group; and outputting, for each of the at least one nameserver group, the malicious domain names and corresponding registrant identifying data based on the at least one feature word taken in combination with the remaining limitations of the 
One of the closest prior art, Antonakakis et al. (US 20120042381 A1), discloses a method for determining whether a domain is legitimate or malicious, wherein domain names are grouped based on similar network characteristics. The other closest prior art, Havelka et al. (US 20170295187 A1), discloses a method to detect malicious domains using recurring patterns in domain names. However, either singularly or in combination, Antonakakis et al. and/or Havelka et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 11, 20, and the respective dependent claims 2-10, 12-19 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437